Appeal by the defendant from a judgment of the Supreme Court, Kings County (Lombardo, J.), rendered November 6, 1986, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and sentencing him to consecutive terms of imprisonment of 8V3 to 25 years and 4 to 12 years, respectively.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by providing that the terms of imprisonment imposed shall run concurrently to each other; as so modified, the judgment is affirmed.
Under the circumstances of this case, the sentencing court abused its discretion in imposing consecutive terms of imprisonment and we modify the judgment of conviction accordingly.
The remaining issues raised in the defendant’s main brief have not been preserved for appellate review (CPL 470.05 [2]) and, under the circumstances of this case, do not warrant *611reversal in the interest of justice. We have considered the contentions raised in the defendant’s* supplemental submission and find them to be without merit. Thompson, J. P., Bracken, Brown and Harwood, JJ., concur.